IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Tedesco,                            :
                    Appellant            :
                                         :
              v.                         :
                                         :
Cynthia Link, Wendy Shaylor, Laurel :
Harry, Barry Smith, Renee Zobitne,       :
Robert Sebastianelli, John Doe State     :
Police Detective #2, William Houser, :
United States Attorney General’s Office, :
Scranton PA, Attorney General’s Office :
for the State of Pennsylvania,           :
Harrisburg PA, Pennsylvania              :
Department of Corrections,               :
Pennsylvania State Police, Tonya Heist, :
Deb Alvord, Jeffrey Whitherite,          :
Michael Bell, Dorina Varner, Monroe :
County District Attorney Office,         :   No. 709 C.D. 2020
Stroudsburg PA, Sergeant Pierce          :   Submitted: May 6, 2022



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, President Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                      FILED: October 3, 2022


            John Tedesco (Tedesco), pro se, appeals from the November 22, 2019
order of the Montgomery County Court of Common Pleas (trial court) dismissing
his complaint and denying his petition to proceed in forma pauperis (IFP Petition).
Upon review, we remand to the trial court to render an opinion that more fully
comports with Pennsylvania Rule of Appellate Procedure 1925(a), Pa.R.A.P.
1925(a) (Rule 1925(a)).


                                         I. Background
                On November 15, 2019, Tedesco filed a lengthy complaint levying 21
claims across 79 counts against 19 defendants.1 See Complaint, 11/15/19 at 1-86,
Original Record (O.R.) at 3-88. Tedesco averred that while incarcerated at the
Monroe County Correctional Facility in Stroudsburg, he obtained “thousands of
documents related to his discovery” in preparation for an upcoming criminal trial set
for August 2015.          Id. at 7, O.R. at 9. Tedesco alleged that “mixed in with his
discovery”2 were various documents which “had nothing to do with [him]” and
pertained instead to a “missing persons/insurance fraud investigation” that was being
conducted by the regional office for the United States Attorney General’s Office in
Scranton, Pennsylvania and the Pocono Mountain Regional Police Department. Id.
Following his transfer to the State Correctional Institution at Graterford in April
2016, Tedesco was “called down to the security office,” where he was “question[ed]
about how the documents related to the United States Attorney Gene[]ral’s Office
came into [his] possession[.]” Id. at 8, O.R. at 10. Tedesco stated “that he wanted


       1
          Tedesco’s varied claims include, inter alia, false imprisonment, violation of the Due
Process Clause of the United States Constitution, abuse of process, intentional and negligent
infliction of emotional distress, wrongful use of civil proceedings, retaliation, and failure to train.
See Complaint, 11/15/19 at 13-86, O.R. at 15-88. Tedesco named as defendants various state and
federal officials and entities, including certain Pennsylvania Department of Corrections employees
located at the State Correctional Institution at Camp Hill, the United States Attorney General’s
Office (AGO) and an AGO attorney, the Pennsylvania Attorney General’s Office, the
Pennsylvania State Police and the Pennsylvania Department of Corrections. See id. at 6-7, O.R.
at 8-9.
       2
           We note that the record does not contain Tedesco’s alleged request for documents.

                                                  2
to get the documents back to their owner as he did not want to get into trouble by
having the documents in his possession,” and that he “just wanted to do the right
thing.” Id. Tedesco estimated that he had inadvertently received at least 150 to 200
documents relating to the “missing persons/insurance fraud investigation,” and that
he might still discover more. Id. Tedesco alleged that he was asked to return the
documents and that “several witnesses” observed him handing them over to the
correctional officers escorting him to his cell. Id. Following his transfer to the State
Correctional Institution at Camp Hill on June 15, 2016, Tedesco averred that he was
the only inmate who did not receive his “property.” Id. at 10, O.R. at 12. Tedesco
asserted that he had gone 40 months without his “legal documents/papers,” thus
“hindering any type of chance to file his direct appeal, [Post Conviction Relief Act
(P.C.R.A.)], [or] habeas corpus.” Id. Tedesco asserts “that he was punished legally,
financially, and emotionally for having documents related to the United States
Attorney Gener[a]l’s Office in Scranton[’]s missing persons/insurance fraud
investigation[.]” Id.
              Tedesco avers that he subsequently filed a claim pursuant to Section
1983 of Title 42 of the United States Code, 42 U.S.C. § 1983, in the United States
District Court for the Middle District of Pennsylvania, as well as multiple
unspecified grievances.3 Id. at 9-10, O.R. at 11-12. In that claim, Tedesco averred
that the confiscation of his “documents/papers” hindered his ability to file a “direct
appeal, P.C.R.A., [or] habeas corpus[.]” Id. at 9, O.R. at 11.




       3
         It is not clear from the record whether Tedesco intends to reference grievances filed
through the inmate grievance system of the Pennsylvania Department of Corrections.

                                              3
               Also on November 15, 2019, Tedesco filed his IFP Petition. See Trial
Ct. Docket at 2, O.R. at 2.4 By order dated November 22, 2019, the trial court
dismissed Tedesco’s complaint pursuant to Pennsylvania Rule of Civil Procedure
240(j)(1), Pa.R.Civ.P. 240(j)(1) (Civil Rule 240(j)(1)) and denied Tedesco’s IFP
Petition.5 See Trial Ct. Order, 11/22/19, O.R. at 114. Roughly one month later, the
trial court issued an opinion pursuant to Rule 1925(a). Tedesco v. Link (Montg.
Cnty. Comm. Pl. Ct., No. 2019-26967, filed Dec. 20, 2019), slip op. at 2-3. In its
Rule 1925(a) opinion, the trial court distilled the “gist” of Tedesco’s “prolix”
complaint to an assertion that the documents mistakenly sent to him evidenced that
he was being unlawfully investigated for other crimes.6 Trial Court Op., 12/20/19
at 2-3. The trial court determined that Tedesco’s complaint was frivolous pursuant
to Civil Rule 240(j), as he failed to plead a valid cause of action or to aver facts

       4
          The original record does not contain a complete copy of Tedesco’s November 15, 2019
IFP Petition. Based on the content of the numbered paragraphs preceding and on the same page
as the trial court’s November 22, 2019 order, this page presumably constitutes the final page of
Tedesco’s IFP Petition. See Trial Ct. Order, 11/22/19, O.R. at 114; Trial Ct. Docket at 2, O.R. at
2. We further note that this excerpt bears a signature dated October 1, 2019, indicating Tedesco’s
assent to certain terms and conditions, such as his continuing obligation to apprise the trial court
of any improvement in his financial circumstances. See O.R. at 114.
       5
          Confusingly, the original record also contains a copy of a dateless trial court order
apparently evidencing the court’s intention to grant an IFP Petition submitted by Tedesco as to
filing fees and sheriff costs. See O.R. at 112. However, the trial court judge did not sign this order.
See id. Similar to the final page of Tedesco’s November 15, 2019 IFP Petition, the IFP petition
preceding the dateless order bears a signature by Tedesco dated October 1, 2019. See id.
       6
          We note that, contrary to the trial court’s view, Tedesco’s complaint centers on his
assertion that various government employees, officers and entities retaliated against him by
withholding the documents he had obtained pursuant to discovery, because he had purportedly
received, inadvertently, documents pertaining to an unrelated “missing persons/insurance fraud
investigation.” Complaint, 11/15/19 at 9-10, O.R. at 11-12.

       The trial court noted that Tedesco had filed suit in federal court seeking relief on the basis
of the same conduct complained of here, and that the federal court had dismissed Tedesco’s
complaint. Trial Ct. Op., 12/20/19 at 2 & 4.

                                                  4
demonstrating that the government officials named in his complaint “violated [] any
of his constitutional rights or acted outside the scope of the immunity to which they
are entitled.” Id. at 4-5 (citing Bronson v. Lechward, 624 A.2d 799 (Pa. Cmwlth.
1993)).
               Tedesco filed a motion for reconsideration, which the trial court denied.
See Mot. for Recons., 12/5/19, O.R. at 116; Trial Ct. Order, 12/12/19 (amended
12/16/19, O.R. at 119). Tedesco then filed a notice of appeal with the Superior
Court, which was transferred to this Court by order dated February 13, 2021. See
Notice of Appeal, 12/19/19; Super. Ct. Order, 2/14/20.7


                                           II. Issues
               Before this Court,8 Tedesco argues that “all of [his] claims had an
arguable basis” and that he “pled a clear right to relief in regards to all of his legal
documents being seized by the Department of Corrections[.]” Tedesco’s Br. at 14.
Tedesco contends that the facts pleaded in his complaint establish that defendants
“in conjunction with each other had some type of agreement or understan[d]ing
among themselves[] to co[n]fiscate, destroy and[/]or conceal the whereabouts of all
of [his] legal documents in retaliation for having documents that were related to the
United States Attorney General[’]s Office in Scranton[’]s missing persons insurance
fraud report.” Id. at 23. Tedesco asserts that he “was led to believe for months that


       7
       Tedesco filed an application to appeal in forma pauperis, which the trial court granted on
December 16, 2019. See Trial Ct. Docket at 5, O.R. at 126.
       8
          Appellate review of a decision dismissing an action pursuant to Civil Rule 240(j)(1) is
limited to determining whether constitutional rights have been violated and whether the trial court
abused its discretion or committed an error of law. Jones v. Doe, 126 A.3d 406, 408 n.3 (Pa.
Cmwlth. 2015).

                                                5
the Department of Corrections [was] actually working on a solution to retain his
legal documents.” Id. at 27.
               Further, Tedesco maintains that the trial court erred in denying his IFP
Petition without providing at least a brief statement of the reasons for its denial. Id.
at 29 (citing Pa.R.Civ.P. 240(c)(3)). Tedesco contends that the trial court’s “belated
[Rule] 1925(a) opinion [did] not cure this problem,” as an explanation regarding the
denial would have enabled him to correct any defects in his petition. Id. (citing
Goldstein v. Haband Co., Inc., 814 A.2d 1214, 1215 (Pa. Super. 2002)). Tedesco
asserts that he was “left to guess” at the trial court’s reasons for its denial, as he “was
only provided with a paper stating his claims [were] dismissed[.]” Id. at 30.
Moreover, Tedesco maintains that the “trial court [was] required to hold an
evidentiary [hearing] to determine the veracity of the claim of inability to pay the
costs of litigation[.]” Id. (citing Crosby Square Apartments v. Henson, 666 A.2d
737, 738-39 (Pa. Super. 1995)).9 Tedesco also requests transfer of his claims to the
Pennsylvania Superior Court. Id.
               Accordingly, Tedesco requests that this Court “set aside” the trial
court’s November 22, 2019 order denying his IFP Petition and dismissing his
complaint.10 See id. at 36.


       9
          Tedesco had also asserted, in connection with his argument that the trial court erred in
dismissing his claims as frivolous, that “the procedural aspect of due process guarantees the
availability of certain mechanisms, typically the right to notice and a hearing before the
government can deprive an individual of his property,” and that “to date [he] has not been provided
with any type of post[-]deprivation hearing[.]” Tedesco’s Br. at 15.
       10
          By order dated May 11, 2022, this Court stated that Appellees were precluded from filing
appellate briefs in the instant matter due to their failure to file briefs within 14 days of our
December 10, 2021 order. See Cmwlth. Ct. Order, 5/11/22.
       Tedesco filed a request for oral argument, which this Court denied by order dated June 17,
2022. See Cmwlth. Ct. Order, 6/17/22.

                                                6
                                    III. Discussion
             Civil Rule 240 provides, in relevant part:

             (b) A party who is without financial resources to pay the
             costs of litigation is entitled to proceed in forma pauperis.

             ...

             (c)(3) . . . If the [in forma pauperis] petition is denied, in
             whole or in part, the court shall briefly state its reasons.

             ....

             (j)(1) If, simultaneous with the commencement of an
             action or proceeding or the taking of an appeal, a party has
             filed a petition for leave to proceed in forma pauperis, the
             court prior to acting upon the petition may dismiss the
             action, proceeding or appeal if the allegation of poverty is
             untrue or if it is satisfied that the action, proceeding or
             appeal is frivolous.

Pa.R.Civ.P. 240. “A frivolous action or proceeding has been defined as one that
‘lacks an arguable basis either in law or in fact.’” Pa.R.Civ.P. 240(j)(1), Note
(quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)); see also McGriff v.
Vidovich, 699 A.2d 797, 799 (Pa. Cmwlth. 1997) (“Under [Civil] Rule 240(j), an
action is frivolous “if, on its face, it does not set forth a valid cause of action.”). An
individual seeking to proceed in forma pauperis is responsible for presenting a valid
cause of action. McWilliams v. Commonwealth, 264 A.3d 828 (Pa. Cmwlth. 2021)
(citing Conover v. Mikosky, 609 A.2d 558, 560 (Pa. Super. 1992)). Nevertheless,
courts must remain “mindful that a pro se complaint should not be dismissed simply
because it is not artfully drafted.” Ocasio v. Prison Health Servs., 979 A.2d 352,
354 (Pa. Super. 2009).


                                            7
              Here, the trial court’s November 22, 2019 order denying Tedesco’s IFP
Petition and dismissing his complaint provided no explanation apart from citing
Civil Rule 240(j)(1). See Trial Ct. Order, 11/22/19, O.R. at 115. As noted above,
that provision permits a trial court to dismiss an action “if the allegation of poverty
is untrue or if it is satisfied that the action . . . is frivolous.” Pa.R.Civ.P. 240(j)(1).
In light of the Rule 1925(a) opinion issued roughly one month later, it appears that
the trial court denied Tedesco’s IFP Petition based on a determination that the
underlying action was frivolous, as opposed to lack of support for the allegation of
poverty. However, the trial court’s subsequent Rule 1925(a) opinion did not “cure”
its noncompliance with Civil Rule 240(c)(3). Lynch v. Gittelmacher (Pa. Cmwlth.,
No. 2467 C.D. 2015, filed June 8, 2016), slip op. at 411 (citing Pa.R.Civ.P. 240(c)(3));
Goldstein, 814 A.2d at 1215 (vacating and remanding to the trial court due to the
court’s failure to provide a brief statement of its reasons at the time it denied
plaintiff’s IFP petition, explaining that “[a] trial court’s belated [Rule] 1925(a)
opinion does not cure this problem, since the brief statement of reasons enables the
party to correct any defects in the [IFP] petition and the [Rule] 1925(a) opinion does
not”)). Although the trial court’s omission would constitute harmless error if the
complaint was indeed frivolous, as Tedesco’s failure to state a claim would provide
a valid basis for the dismissal of the action irrespective of his financial status, the
trial court’s Rule 1925(a) opinion does not facilitate meaningful appellate review of
this question. See McCool v. Dep’t of Corr., 984 A.2d 565, 572 (Pa. Cmwlth. 2009)
(affirming a trial court’s dismissal of a complaint for failure to state a cause of action
despite an IFP petitioner’s offer to pay filing fees, where the complaint would have


       11
          We cite this unreported opinion for its persuasive value pursuant to Section 414(a) of
this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).

                                               8
been dismissed on that basis even if the petitioner had not requested IFP status and
had paid the filing fees); see also Commonwealth v. Benchoff, 700 A.2d 1289, 1293
(Pa. Super. 1997) (stating that Rule 1925(a) “enables [appellate courts] to conduct
effective and meaningful review of lower court decisions”); Tejada v. Dowd (Pa.
Cmwlth., No. 484 C.D. 2021, filed May 25, 2020), slip op. at 1-2 & 6 (remanding
the matter to the trial court, where “this Court’s ability to perform meaningful
appellate review . . . [was] hindered by the trial court’s failure to offer any
explanation for its determination that [the plaintiff’s] underlying action was
frivolous, as required by [Rule] 1925(a)”).
             Rule 1925(a)(1) provides, in pertinent part:

             [U]pon receipt of the notice of appeal, the judge who
             entered the order giving rise to the notice of appeal, if the
             reasons for the order do not already appear of record, shall
             . . . file of record at least a brief opinion of the reasons for
             the order, or for the rulings or other errors complained of,
             or shall specify in writing the place in the record where
             such reasons may be found.

Pa.R.A.P. 1925(a)(1). Our Supreme Court has declared repeatedly that the “purpose
of [Rule] 1925(a) is to facilitate appellate review of a particular trial court order.
Additionally . . . the rule fulfills an important policy consideration by providing to
disputing parties, as well as to the public at large, the legal basis for a judicial
decision.” Commonwealth v. Parrish, 224 A.3d 682, 692 (Pa. 2020) (quoting
Commonwealth v. DeJesus, 868 A.2d 379, 382 (Pa. 2005)); see also Temple v.
Providence Care Ctr., LLC, 233 A.3d 750, 768 (Pa. 2020) (stating that “[t]he
salutary purpose of a Rule 1925(a) opinion is to provide a sufficient foundation for
ensuing appellate review”) (citation and quotation marks omitted). We acknowledge
that the requirements of Rule 1925(a) may be satisfied if the trial court provides at
                                            9
least a “short statement” explaining the reasons for its ruling. Brown v. Wise (Pa.
Cmwlth., No. 241 C.D. 2018, filed Aug. 26, 2019), slip op. at 14. However, here,
Tedesco levied 21 claims across 79 counts against 19 defendants. The trial court did
not detail the reasons supporting its order, but rather summarily concluded that
Tedesco’s complaint was frivolous, because he failed to “[plead] facts showing that
the many government officials he sued violated . . . any of his constitutional rights
or acted outside the scope of the immunity to which they are entitled.” Trial Court
Op., 12/20/19 at 4; see also Lemon v. Dep’t of Transp., Bureau of Driver Licensing,
763 A.2d 534, 538 n.2 (Pa. Cmwlth. 2000) (noting that Rule 1925(a) “[r]equires a
trial court, upon notice of appeal from an order issued by that court, to file an opinion
detailing the reasons for the order” and, further, that “[t]he purpose of the rule is to
provide the appellate court with a reasoned basis for the trial court’s order”);
Commonwealth v. Bradley, 554 A.2d 127, 129 (Pa. Super. 1989) (citing Pa.R.A.P.
1925(a), “not[ing] that the complex issue raised by appellant in its brief was
summarily dismissed by the trial court in one sentence” and that “[t]he trial court did
not articulate any reasons for its decisions, nor direct [the court] to any part of the
record where a more complete analysis was set forth”). Thus, because the trial court
failed to adequately explain the legal basis for its conclusion that all of Tedesco’s
claims either were barred by immunity or failed to establish the violation of a
constitutional right, we deem this opinion insufficient to facilitate effective appellate
review. See Tejada, slip op. at 6 (holding that trial court’s Rule 1925(a) opinion
was inadequate where the opinion failed to provide “‘the legal basis for [its]
decision,’ . . . instead simply quot[ing] Civil Rule 240(j)(1) and its Note and stat[ing],
in a conclusory fashion, that the underlying action was frivolous, without stating




                                           10
how or why the particular claims set forth in [the c]omplaint met that standard”)
(quoting Parrish, 224 A.3d at 692).
             Accordingly, we remand the matter to the trial court to prepare and
forward to this Court, within 45 days, an opinion in support of its order in compliance
with Rule 1925(a). See Commonwealth v. Pate, 617 A.2d 754, 759 (Pa. Super. 1992)
(“The remedy for non[]compliance with the rule is a remand to the trial judge.”).



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Tedesco,                            :
                    Appellant            :
                                         :
              v.                         :
                                         :
Cynthia Link, Wendy Shaylor, Laurel :
Harry, Barry Smith, Renee Zobitne,       :
Robert Sebastianelli, John Doe State     :
Police Detective #2, William Houser, :
United States Attorney General’s Office, :
Scranton PA, Attorney General’s Office :
for the State of Pennsylvania,           :
Harrisburg PA, Pennsylvania              :
Department of Corrections,               :
Pennsylvania State Police, Tonya Heist, :
Deb Alvord, Jeffrey Whitherite,          :
Michael Bell, Dorina Varner, Monroe :
County District Attorney Office,         :   No. 709 C.D. 2020
Stroudsburg PA, Sergeant Pierce          :


                                     ORDER


            AND NOW, this 3rd day of October, 2022, this matter is remanded to
the Montgomery County Court of Common Pleas (trial court) to prepare and forward
to this Court, within 45 days, an opinion in support of its order in compliance with
Pennsylvania Rule of Appellate Procedure 1925(a), Pa.R.A.P. 1925(a).
            Jurisdiction retained.



                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge